The world in which we live today is indeed complex, sometimes chaotic, uncertain and unpredictable. It faces mounting challenges, including protracted conflicts, persistent poverty and hunger, terrorism and violent extremism and a rapidly changing climate. Although democracy is prevalent as never before, its strength is being challenged and tested. Inequalities are deepening, global military spending and arms competition are increasing, and respect for international norms and institutions is weakening. Multilateralism is being challenged more than ever before. In short, sometimes it feels like we are living in the cold war era.
But that era is long over. Back then, diametrically opposed antagonistic ideologies led to existential standoffs. I want to repeat this: those standoffs were existential. Compared to that, in today’s world, there is virtually no other existence-threatening enemy, except for terrorism and the climate emergency. If one looks at the foreign policy documents, constitutions and laws of the absolute majority of countries, it is clear that war and violence are prohibited. Today all countries generally pursue growth, progress and prosperity for their own people, within their own jurisdictions, through international cooperation.
This general situation, coupled with unprecedented levels of education and information saturation in the wider population, as well as science and technological progress, apparently makes us believe that our reason is unshakably strong and extremely unlikely to yield to irrational urges. As a result, when we delve today into provocative and adversarial territory in our international debates, we seem to have an underlying belief that they will not degenerate into violence or corrosive interactions. However, that may be mistaken overconfidence in our intellect, humanity and reason.
We should not forget that we remain at core social animals. Aggression and anger triggers counter- aggression and angry responses. In addition to that, more than ever before we are vulnerable to the anger and frustration of a few multiplying and exploding into mass frustration due to our interconnectedness through the social media. We should always be mindful of that unique and unchartered territory. We have yet to fully understand the social change that the information age is generating. On top of all the aforementioned realities that we do not yet understand, we should not forget that we have piles of nuclear weapons that can put an end to all our differences, once and for all, along with all the virtues that life has to offer.
That is not the way we want to settle our differences. Indeed, after living in the world for about 30 years without an enemy — in the full nuclear sense — we are used to taking global peace for granted. We therefore often do little to control our rhetoric, as far as its potential to trigger animosity is concerned. However, in today’s environment, we should not overestimate the strength of our reason and underestimate the threat posed by our animal instincts.
The world as we know it today is no masking its true nature through apparent political correctness. It is increasingly unveiling its rigidity and roughness with honesty, which reminds us to calm down and reassess the existing risks and dangers. In the light of the foregoing, we ought to realize that compared to the cold war era, our present world is a brotherhood of nations. If we accept to respect and understand each other before anything else, there are no differences today that we cannot overcome.
Over this past high-level week, the international community gathered to unite in its resolve to speed up the collective action towards achieving the Sustainable Development Goals (SDGs) and addressing the climate emergency. Mongolia strongly supports the pledge to make the coming decade one of action and delivery by supporting the most vulnerable and coming first to the aid of those who are the furthest behind.
I wish to applaud the leadership of Secretary-General Antonio Guterres for hosting the Climate Action Summit earlier this week. The summit proved instrumental in building the momentum to turn the tide in the climate emergency, as 77 countries, along with over 100 cities, committed to net-zero carbon emissions by 2050. Seventy countries pledged to boost their nationally determined contributions by 2020, and a dozen Governments doubled their contributions to the Green Climate Fund.
Science tells us that any temperature increase greater than 1.5°C would lead to catastrophic and irreversible damage to the ecosystem that supports us. Like many other developing countries, Mongolia has contributed the least to global warming. Yet, in Mongolia, over the past 80 years, annual mean temperatures have increased by 2.26°C. As a result, 77 per cent of our territory has been affected by desertification and land degradation. Over the past 40 years, the permafrost area has shrunk less than half of what it was, and more than 800 lakes have dried up. Given the fact that over 80 per cent of rural people’s livelihoods depend on nature, climate change is already having a devastating impact on our people, our lives and our economy.
For its part, Mongolia is faithfully fulfilling its nationally determined contribution to reduce its greenhouse-gas emissions by 14 per cent. Furthermore, a more ambitious nationally determined contribution target, along with sound climate-change legislation and policies, is being developed. Mongolia has abundant solar and wind power resources and aims at increasing the share of renewable energy in its energy mix to 30 per cent, up from the current 3 per cent, by 2030. To this end, the Government has introduced feed-in tariffs for wind, solar and hydropower energy and is working to refine the relevant legislation in support of renewable energy. We are also working to set up a multilateral institution for electricity-grid interconnections to ensure energy security, job creation and the reduction of carbon-dioxide emissions in North-East Asia by tapping into its wind- and solar-energy potential.
Mongolia is willing to contribute not only to energy security, but also to peace and security in North-East Asia. Back in the early 1980s, Mongolia first proposed the idea of creating a regional-security dialogue mechanism. Later in 2000, we proposed to have an informal meeting of foreign ministers of the North- East Asian countries at the margins of the Ministerial meetings of the Association of Southeast Asian Nations (ASEAN) Regional Forum to start discussing the least contentious issues. At that time, some countries were not ready to start engaging in such a format. Perhaps now is a time more conducive to exploring such opportunities, which is why I reiterated our proposal at the last ASEAN Regional Forum Ministerial meeting, held on 2 August, in Bangkok.
Mongolia is indeed the only country in North- East Asia that does not have any unresolved issues — territorial or political — with other countries in the region or any other country in the world. Our aim is to provide a neutral ground for constructive dialogue and engagement. I am pleased to note that the Ulaanbaatar Dialogue on Northeast Asian Security, which Mongolia has hosted annually since 2014, is evolving into an open and inclusive mechanism for facilitating talks, promoting mutual understanding and confidence-building, and searching for room for compromise when necessary. Its agenda has also expanded to cover both traditional security issues and those related to energy, infrastructure, green growth, investment and humanitarian cooperation.
The overall security situation in North-East Asia remains complex. As a country whose nuclear- weapon-free status is well-recognized, Mongolia stands for a denuclearized Korean peninsula and welcomes the series of recent high-level summits between the main stakeholders. I join others in underscoring the importance of a continued dialogue, the implementation of the Democratic People’s Republic of Korea-United States joint statement and the relevant Security Council resolutions. In this context, I would also like to express my support for the idea proposed on 24 September by President Moon Jae-in of the Republic of Korea to transform the demilitarized zone into an international peace zone (see A/74/PV.3).
Achieving sustainable development for the people and the planet will not be smooth or easy. But we are all in this together. The heightened interdependence of the human family requires an effective global partnership to secure our common future. The full implementation of the Vienna Programme of Action for Landlocked Developing Countries for the Decade 2014-2024 needs to be closely aligned with the SDGs and the Addis Ababa Action Agenda of the Third International Conference on Financing for Development. We expect that its five-year review in December will come up with an ambitious road map for accelerating its implementation.
The landlocked developing countries (LLDCs) continue to face considerable challenges that are inherently linked to their geographical handicap. As a result, they remain largely marginalized in the context of global trade. Their combined share of global exports declined from 1.2 per cent in 2014 to 0.98 per cent in 2018, with commodities accounting for the bulk of their exports. Increased international assistance for export diversification, value addition, infrastructure development, institutional and productive capacity- building, and better market access remain essential for the LLDCs. Mongolia is proud to contribute to South-South cooperation by promoting the interests of LLDCs and through its participation in establishing the International Think Tank for Landlocked Developing Countries in 2006. Today this Ulaanbaatar-based think tank is actively engaging in global dialogues on related issues by providing evidence-based advisory services and organizing regional and international workshops. I wish to invite all States Members and development partners to support the work of this centre of excellence. For its part, the Government of Mongolia has been contributing $100,000 annually to the institution over the past several years.
In these turbulent times, democracy has been tested in many corners of the world. Some countries are having a hard time managing a downward spiral, while others have been able to withstand such a trajectory and strengthen the power of their people. In 1990, nearly three decades ago, Mongolia made the historic choice to adopt democracy and a market economy. Although the road leading to a multiparty system, parliamentary democracy, free elections, open markets, human rights and the rule of law has been bumpy and ridden with knolls and holes, we have been able to build our democracy and are proud of its solid achievements.
Today,	our citizens enjoy human rights, fundamental freedoms, ownership of private property and freedom of expression and movement. Democracy has unleashed the inherent potential of individuals, and the private sector now accounts for over 80 per cent of our gross domestic product. Our access to information and right to assembly allow for greater transparency, online and offline social interaction, and freedom of speech. Moreover, in recent years, Mongolia has taken a host of measures aimed at strengthening merit-based professional civil service, cutting red tape, promoting the rule of law and fighting corruption head-on. Globally, Mongolia has been proud to chair such various representative international entities as the International Conference of New or Restored Democracies, the Community of Democracies and the Freedom Online Coalition and share with others its lessons learned in democratic consolidation.
There is no doubt that democracy needs to be nurtured as we move forward with its consolidation. Accordingly, governance reform issues, including better checks and balances, securing the independence of the judiciary and greater authority for local and municipality levels, are being broadly discussed as our Parliament considers amendments to our 1992 Constitution. It is of paramount importance that we encourage the active involvement of all people in this exercise. The Parliament is set to decide on a national referendum on the constitutional amendments. I could not agree more with Secretary-General Antonio Guterres when, in his message to the people and the Government of Mongolia on the International Day of Democracy — on the eve of the thirtieth anniversary of our democratic transition — he urged all Governments to respect the right to active, substantive and meaningful participation.
The world today is home to 1.8 billion young people — the largest generation of young people in history. Young people are a source of new ideas, innovation, energy and dynamism. The constructive engagement of young generations in addressing global issues is critical. This point was vividly demonstrated last weekend when millions of young people marched in the global climate strike to demand climate justice, action and accountability. Their resolve helped to boost the momentum at the Climate Action Summit.
With a view to better utilizing social media to promoting a culture of peace, non-violence and tolerance among youth, in April in Ulaanbaatar, my Ministry organized a unique forum called the Peacebook Forum, in collaboration with Facebook. In addition, in June, my Ministry, together with the United Nations, hosted the first-ever North-East Asia workshop on youth, peace and security. The participants at the workshop highly appreciated our initiative to publish a completely digital peacebook journal of international relations. This journal would disseminate and publicize research works on global issues by scholars and peacebuilders from around the world. Young people would benefit from such a journal because it would promote a culture of peace, increase tolerance, encourage intercultural and interreligious dialogue and enhance the voice and participation of youth in decision-making in the prevention and resolution of conflicts. Furthermore, in our efforts to encourage critical, analytical, scholarly and academic thinking on global peace and security issues among young people, we have also proposed the creation of a competitive award called the Peace, Progress, Prosperity Promise Award to spur scholarly research. As we advance all these initiatives, we will be working together with all of our interested partners, including the Secretary-General’s Special Envoy on Youth.
As we near the seventy-fifth anniversary of the United Nations, Mongolia reaffirms its unwavering commitment to serving the Organization, which is the centre of multilateralism. My delegation highly commends the Secretary-General’s bold reforms of the peace and security pillar, in repositioning of the United Nations development system and in undertaking management and gender parity initiatives — all of which are designed to make the United Nations fit to meet the current manifold challenges. Our collective efforts must be redoubled to uphold and strengthen the capacity for multilateralism to promote peace, security and sustainable development, while also ensuring that no one and no country is left behind.